Citation Nr: 1603966	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In July 2014 and July 2015, the Board remanded the case for further development.


FINDING OF FACT

The current psychiatric disorder was not shown to have had onset during service; and the current psychiatric disorder, diagnosed after service, is not related to an injury, disease, or event in service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2006 letter satisfied the general duty to notify provisions and an April 2012 letter satisfied the duty to notify provisions pertinent to claims of service connection for posttraumatic stress disorder (PTSD).  Although the April 2012 notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a November 2015 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, and available post-service VA and private treatment records have been obtained.

Pursuant to the Board's July 2014 and July 2015 remands, the RO requested the Veteran's service personnel records; mental health treatment records from the Aberdeen Proving Grounds Military Hospital during 1956; arrest and incarceration records from Hartford County, Maryland, during 1956; and the Social Security Administration (SSA) records.  At least a portion of the Veteran's service personnel records and all of the mental health treatment records from the Aberdeen Proving Grounds Military Hospital and SSA are not available for review.  In September 2009, the National Personnel Records Center (NPRC) indicated that any records from the Aberdeen Proving Grounds Military Hospital were destroyed in a fire.  In October 2009, the NPRC indicated that some of the Veteran's service personnel records have been destroyed by fire, but the NPRC was able to reconstruct and provide the available records.

In December 2014, the Clerk of the Hartford County Court reported that it was unable to determine the existence of a case related to the Veteran.  In September 2015, SSA determined that Veteran's social security records cannot be located and therefore are unavailable for review as the medical records have been destroyed.  SSA reported that all efforts to obtain the needed information have been exhausted, and based on these facts, it had determined that further attempts to obtain the records would be unsuccessful.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  As a portion of the Veteran's service personnel records have been destroyed by fire and cannot be reconstructed, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the Board's July 2014 and July 2015 remands, the Veteran was provided a VA medical examination in September 2014 and a medical opinion was rendered in September 2015.  The September 2014 VA examiner's opinion is inadequate with respect to the nature and etiology of the Veteran's current psychiatric disorder because the examiner only applied the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), without consideration of DSM-IV, failed to address whether the current psychiatric disorder is related the Veteran's in-service misconduct and mental health problems, and failed to address medical evidence showing that the Veteran was admitted to a mental health institution and diagnosed with anxiety nearly one month after separation from service.  Accordingly, the September 2014 examiner's opinion will not be discussed further.

In a December 2015 brief, the Veteran contends that the September 2015 examiner's opinion is inadequate because her opinion is "clearly premised on the lack of formal documentation of ongoing treatment between 1964 and 2009."  The Board finds that the lack of treatment is only one of the premises of the examiner's opinion.  As such, the Board finds no error in the examiner's rationale.  Moreover, the Board finds that the September 2015 VA examiner's opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


Service Connection

Background

The Veteran seeks service connection for a psychiatric disorder, which he relates to being beaten by a local police officer during service.  See Claim (June 20, 2006).  He reports that the attack occurred during the summer of 1956 in Edgewood, Maryland, and that he was jailed in Bel Air, Maryland, both of which fall within Hartford County.

The Veteran reports that he received mental health treatment during service at Aberdeen Proving Grounds Military Hospital near Edgewood, Maryland, during the summer of 1956.  He reports a nervous condition ever since.

The Clerk of the Hartford County Court was unable to determine existence of case related to the Veteran and any records from the Aberdeen Proving Grounds Military Hospital were destroyed in a fire.

Service records do not show evidence of an arrest or hospitalization during the summer of 1956; however, they show multiple incidents of misconduct beginning in October 1956 and a provisional diagnosis of depression on November 15, 1956.  In January 1957, the Mental Hygiene Consultation Service of Aberdeen Proving Ground diagnosed "passive-aggressive reaction, manifested by inadequacy, inadaptability, impulsivity, history of episodic alcoholism and poor judgment" and recommended separation from service.  The Veteran was separated from service for undesirability on March 15, 1957.

In April 1957, the Veteran was admitted to Kankakee State Mental Institution for 19 days, during which time he was diagnosed with "anxiety reaction" (on April 5, 1957).  He was diagnosed with "schizoid personality with recourse to alcohol and convulsive disorders" during one of several subsequent hospitalizations for epilepsy and mental health problems.  See Kankakee State Mental Institution (October 20, 1964).

In November 1997, the Veteran sought primary care from the Madison VA Medical Center.  The Veteran filed a claim for service connection for a psychiatric disorder in June 2006.  Prior to his claim, the Veteran sought VA treatment for a variety of conditions, none of which were related to mental health.

In August 2009, a VA social worker diagnosed schizophrenia.  In October 2010, a VA psychiatrist ruled out a diagnosis of PTSD.  The psychiatrist reported that the Veteran complained of possible PTSD spectrum symptoms.

In a September 2015 expert medical opinion report, a VA psychiatrist opined that cognitive disorder is the only DSM-IV diagnosis since the Veteran's 2006 claim.  The VA examiner noted that the cognitive disorder is characterized as neurocognitive disorder under DSM-5.  With respect to the social worker's August 2009 diagnosis of schizophrenia, the examiner opined that the Veteran does not appear to have met the full symptom criteria.  She explained that the social worker reported that the veteran was "delusional" but did note what symptoms were considered delusional and that subsequent assessments by a psychiatrist show that the Veteran did not have any psychotic symptoms.  Additionally, the psychiatrist did not diagnose a psychiatric disability, but merely ruled out PTSD.

The examiner further opined that it is less likely as not that the diagnosis of cognitive disorder is related to the complaints shown the 1950s and 1960s, that is in and shortly after service.  The rationale was that the cognitive disorder is more likely related to other factors including age.  The examiner noted that it is unclear how much previous alcohol use affected his symptoms in the past.  The examiner also noted that if the Veteran's current symptoms and diagnosis were a progression of his symptoms and treatment in the 1950s and 1960s and continuing since that time, she would have expected more evidence of a chronic illness with some treatment or coming to the attention of medical professionals in the 45 years between his treatment in the mid-1960s until his presentation in 2009.

In a December 2015 brief, the Veteran contends that psychiatric problems in and after service caused alcohol abuse that caused the current psychiatric disorder.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

Initially, the Board finds that the Veteran is competent to report symptoms of a mental health disorder that are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to self-diagnose a psychiatric disorder, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially given that cognitive disorder was initially diagnosed several decades after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex psychiatric disorders.  Accordingly, he is not competent to self-diagnose a psychiatric disorder or offer an opinion as to its etiology and his opinion in this regard is of no probative value in this specific case.  

The Board also finds that the VA social worker who diagnosed schizophrenia in August 2009 lacks the medical expertise needed to render such a diagnosis.  While the social worker frequently works with the mentally ill, she is not a medical professional.  Moreover, there is no evidence that she is qualified through education, training, or experience to offer diagnoses on complex psychiatric disorders.  As such she is not competent to diagnose schizophrenia and her diagnosis is of no probative value.  This finding is in step with the recent VA examiner's opinion that the evidence of record does not substantiate the social worker's diagnosis and the diagnosis is inconsistent with the 2010 VA psychiatrist's failure to render diagnosis other than to rule out PTSD.

The competent evidence with respect to a current diagnosis in accordance with the DSM-IV consists of the 2010 VA psychiatrist's opinion, which merely ruled out PTSD, and the September 2015 VA psychiatrist's opinion, which diagnosed cognitive disorder.  As such, the Veteran's case turns on whether the current cognitive disorder is related to service.

The competent medical evidence of record pertaining to causation or a nexus to service consists of the VA medical examiner's September 2015 opinion.  The VA examiner, a psychiatrist, explained that the Veteran's current psychiatric disorder is less likely as not related to psychiatric problems in and shortly after service and more likely related to other factors including age.  The examiner noted that if the Veteran's current symptoms and diagnosis were a progression of the Veteran's symptoms and treatment in and shortly after service and continuing since that time, she would have expected more evidence of a chronic illness with some treatment or coming to the attention of medical professionals in the 45 years between his treatment in the mid-1960s until his presentation in 2009.  Thus, extensive lack of treatment was one, but not the only, factor in the opinion.  The psychiatrist's opinion constitutes competent and persuasive medical evidence with respect to the onset of the current psychiatric disorder and any nexus to service, which opposes rather than supports the claim.

The Board also considered the Veteran's contention that his psychiatric problems in and shortly after service caused alcohol abuse that caused the current psychiatric disorder.  See Brief (December 2015).  Essentially, the Veteran contends that his current psychiatric disorder is secondary to alcohol abuse.

Service connection is warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  VA law and regulations preclude service connection for a disability that originated due to substance abuse is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(d) (2015).  "Veterans can only recover if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

To prevail, the Veteran would have to establish that a service-connected disability caused alcohol abuse that caused his current psychiatric disorder.  The Veteran is service connected for hemorrhoids, left wrist tendon laceration, and a left wrist scar.  He does not contend and the evidence does not suggest that any of these disabilities caused alcohol abuse.  As such, there is no basis for service connection for alcohol abuse and, by extension, no basis for service connection for a psychiatric disorder due to service-connected alcohol abuse.  In short, primary alcohol abuse is not a disability for which service connection is permissible.

As there is not sufficient evidence to an equipoise standard of a nexus to service or a service-connected disability, the preponderance of the evidence is against the claim for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Service connection for a psychiatric disorder is denied.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


